                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RUSSELL GREER,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )       Civil No. 3:20-cv-00436
                                                   )       Judge Trauger
TAYLOR SWIFT,                                      )
                                                   )
       Defendant.                                  )

                                          ORDER

       On December 14, 2020, the Magistrate Judge issued a Report and Recommendation

(Doc No. 13), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the plaintiff’s Motion for an

Extension and for Alternative Service (Doc. No. 12) is DENIED, and this case is DISMISSED

WITHOUT PREJUDICE pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

       The Clerk shall enter judgment in accordance with Rule 58, Federal Rules of Civil

Procedure.


       It is so ORDERED.


                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:20-cv-00436 Document 14 Filed 01/15/21 Page 1 of 1 PageID #: 361
